Citation Nr: 0503283	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  03-11 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension (HTN).

2.  Entitlement to service connection for headaches, to 
include as due to undiagnosed illness.

3.  Entitlement to service connection for bleeding gums, to 
include as due to undiagnosed illness.

4.  Entitlement to service connection for anxiety disorder.

5.  Entitlement to service connection for insomnia.

6.  Entitlement to service connection for fatigue.


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from April to September 
1988 and from December 1990 to April 1991.  He served in the 
Persian Gulf from December 1990 to April 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

The April 2002 rating decision, with an enclosed letter to 
the veteran notifying him of the decision and his appellate 
rights, was issued on April 22, 2002.  A statement of the 
case as to the listed issues, as well as an accompanying 
letter to the veteran, was prepared on September 27, 2002.  
The RO received the veteran's substantive appeal regarding 
the listed issues on April 29, 2003.  It is of note that the 
postmark of the letter containing the substantive appeal is 
unavailable, and pursuant to 38 C.F.R. § 20.305, the postmark 
date is presumed to be five days prior to the actual receipt 
by the RO of the document, not including Saturday and Sunday, 
April 26 and 27.  Hence, as to the listed issues, timely 
appeals have been filed.

The veteran perfected his appeal of the issues of entitlement 
to service connection for folliculitis and myalgia of the 
left hip.  However, an August 2004 rating decision granted 
service connection for folliculitis and myalgia of the left 
hip.  Therefore, these issues are no longer for appellate 
consideration.

The Board further notes that in view of the RO's August 2004 
rating decision's determination that the earlier award of 
service connection for post-traumatic stress disorder (PTSD) 
encompasses the symptoms of anxiety, insomnia and fatigue, 
and any further consideration of service connection for these 
symptoms is rendered moot and is, therefore, subject to 
dismissal as discussed below.


FINDINGS OF FACT

1.  The veteran's hypertension did not originate during 
active service or within one year thereof, and is not 
otherwise related to service.

2.  The is no competent evidence of record showing the 
veteran's diagnosed tension and migraine headaches had their 
onset in service, or are related to service or any incident 
therein.

3.  There is no competent evidence of record showing the 
veteran currently has chronic bleeding of the gums.

4.  A March 2003 rating decision granted the veteran's claim 
of entitlement to service connection for PTSD.

5.  An August 2004 rating decision determined that the 
veteran's service-connected PTSD encompassed symptoms of 
anxiety, insomnia and fatigue; and assigned an increased 
evaluation for the veteran's PTSD symptoms.

6.  There is no longer a controversy regarding the benefits 
sought as to the issues of entitlement to service connection 
for anxiety disorder, insomnia and fatigue, as these symptoms 
are medically attributed to his service-connected PTSD and 
have been considered in rating that disorder, and thus these 
issues are resolved.  


CONCLUSIONS OF LAW

1.  The veteran does not have hypertension which is the 
result of disease or injury incurred in or aggravated by 
active duty, nor may the incurrence in service of such 
disability be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).

2.  Headaches, including due to an undiagnosed illness, was 
not incurred in or aggravated by the veteran's active 
military service; nor may it be presumed to have been so 
incurred or aggravated.  38 U.S.C.A §§ 1110, 1117, 1118, 
1131, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.303, 
3.306, 3.317, 3.326 (2004).

3.  Bleeding of the gums, including due to an undiagnosed 
illness, was not incurred in or aggravated by the veteran's 
active military service; nor may it be presumed to have been 
so incurred or aggravated.  38 U.S.C.A §§ 1110, 1117, 1118, 
1131, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.303, 
3.306, 3.317, 3.326 (2004).

4.  There is no longer an issue of fact or law before the 
Board pertaining to the claims of entitlement to service 
connection for anxiety disorder, insomnia, or fatigue.  
38 U.S.C.A. §§ 511, 7104, 7105 (West 2002); 38 C.F.R. 
§§ 20.101 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The record reflects that the veteran was provided with notice 
of the April 2002 rating decision from which the current 
appeal originates.  He was provided with a statement of the 
case in September 2002, which notified him of the issues 
addressed, the evidence considered, the adjudicative actions 
taken, the decision reached, the pertinent law and 
regulations, and the reasons and bases for the decision.

In the present case, in November 2000 and April 2001, prior 
to promulgation of the April 2002 rating decision, the RO 
provided adequate notice to the veteran regarding what 
information and evidence is needed to substantiate his claims 
for service connection, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to submit any evidence in his possession that 
pertains to the claims.  The content of this notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the pertinent service medical records, VA 
treatment records and examination reports.  In this respect, 
the August 2004 supplemental statement of the case advised 
the veteran that two attempts to obtain additional service 
medical records had failed.  He was further advised that VA 
had been advised that there were no additional records 
available.  The veteran has not alleged that there are any 
other obtainable outstanding service medical or other medical 
records with regards to these issues.  Moreover, the veteran 
has failed to report to two scheduled VA dental examinations 
to assess his alleged gum disability.  The Board consequently 
finds that VA's duty to assist the veteran in obtaining 
records in connection with the instant appeal has been 
fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993). 

Factual Background

The veteran's available service medical records show no 
complaints, findings, treatment or diagnoses associated with 
hypertension, headaches or bleeding gums.

During a February 1993 VA Persian Gulf War screening 
examination, the veteran complained of bleeding gums since 
January 1991.  He stated that the condition was somewhat 
better.  His blood pressure reading at that time was 110/70.  
The assessment included a history of bleeding gums.

VA treatment records, dating from September 1992 to November 
2000, show the veteran initially complained of bleeding gums 
in September 1992.  A September 1992 questionnaire shows that 
the veteran denied having had high blood pressure.  In August 
1994, the veteran complained of bifrontal headaches and 
continued to complain of bleeding gums.  An April 2000 
treatment record shows an initial diagnosis of high blood 
pressure.  Beginning in April 2000, the veteran sought 
treatment consistently for continued complaints of headaches.  
A November 2000 CT scan of the brain was unremarkable.  July, 
August, September and October 2001 treatment records show 
complaints of headaches with consistently elevated blood 
pressure readings.  The diagnoses were headaches and 
hypertension.  The veteran was placed on a trial of Imitrex.  

During his February 2002 VA general medical examination, the 
veteran relevantly reported headaches, bleeding gums and high 
blood pressure.  He did not consider himself to be ill at the 
time.  He described his headaches as being located on the top 
of his head and associated with a feeling of tension in the 
back of his neck.  He took medication for hypertension and 
headaches.  The veteran did not know if his gums had been 
infected but noticed occasional bleeding.  He denied any 
bleeding in the last year.  Blood pressure readings at that 
time were 146/90, 142/90 and 138/90.  Examination of the 
veteran's jaw and gums revealed the gums to be pink and 
normal with no evidence of recent bleeding, tenderness or 
swelling.  There was no evidence of infection.  The diagnoses 
included asymptomatic hypertension, under treatment, tension 
headaches and a history of bleeding gums that had subsided 
and were not found at the time of the examination.

During a June 2003 personal hearing, the veteran and his wife 
testified regarding his claimed disabilities.  The veteran 
testified that his exit examination from the Persian Gulf War 
revealed elevated blood pressure levels and that he had been 
diagnosed with hypertension since 2000.  He testified that he 
had taken medication for hypertension for two to three years.  
He denied any inservice treatment for headaches, but 
testified that he had had tension headaches ever since he 
could remember.  He experienced headaches every day, 
sometimes associated with nausea and took medication for such 
headaches every other day.  With regard to his bleeding gums, 
the veteran testified that he first noticed his gums were 
bleeding in service.  He was not treated in service for the 
condition, but initially sought treatment for the condition 
in 1992 or 1993 at a VA facility.

Subsequent VA treatment records, note the veteran had a long-
standing history of recurrent headaches in January 2004, when 
he was initially diagnosed with migraine headaches.  

Evidence of record indicates that the veteran was unable to 
go to a VA dental examination scheduled in April 2004 because 
of transportation problems.  He requested the examination be 
rescheduled.  The examination was subsequently rescheduled; 
however, the veteran did not report for the subsequent 
examination.  He did not offer an explanation for his failure 
to attend the examination and did not request that the 
examination be rescheduled.

Analysis

The veteran alleges that he has hypertension, headaches and 
bleeding gums as a result of his service in the Persian Gulf.  
He believes that he might be eligible to service connection 
for these disorders under the provisions of 38 C.F.R. 
§ 3.317.  

Service connection for disabilities due to undiagnosed 
illnesses is granted if there is evidence that the claimant 
(1) is a "Persian Gulf veteran;" (2) who exhibits objective 
indications of chronic disability resulting from an illness 
or combinations of illnesses manifested by one or more signs 
or symptoms; (3) which became manifest either during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  Objective indications of chronic disability are 
described as either objective medical evidence perceptible to 
a physician or other, non-medical indicators that are capable 
of independent verification.  See 38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317.

During the pendency of this appeal, a new law was passed 
which amended the statutes affecting compensation for 
disabilities occurring in Persian Gulf War veterans.  38 
U.S.C.A. §§ 1117, 1118; Veterans Education and Benefits 
Expansion Act of 2001, Public Law 107- 103, 115 Stat. 976 
(2001).  These changes became effective on March 1, 2002.  
Among other things, these changes revised the term "chronic 
disability" to "qualifying chronic disability," and included 
an expanded definition of "qualifying chronic disability" to 
include (a) an undiagnosed illness, (b) a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B).  The Board will analyze the 
veteran's Persian Gulf War undiagnosed illness claim under 
the revised criteria.

A disorder may be directly service connected if the evidence 
of record, regardless of its date, shows that the claimant 
had a chronic disorder in service, or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  If the disorder is not chronic, it may 
still be service connected if the disorder is observed in 
service or an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Id.

The Board notes that the provisions of 38 C.F.R. § 3.317 do 
not apply to diagnosed disorders.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  

Hypertension

Upon consideration of the evidence of record, the Board finds 
that the veteran's claim for service connection for 
hypertension does not meet the specific requirements of the 
Persian Gulf War provisions as it is a diagnosed disorder.

Considering the veteran's claim on a direct basis, the Board 
finds that the evidence does not show that the veteran 
suffered from hypertension during service or within a year 
following service.  The evidence of record, including the 
veteran's own testimony, does not indicate that he was 
diagnosed with hypertension prior to 2000, almost ten years 
after his discharge from service.  Moreover, there is no 
objective evidence of elevated blood pressure readings prior 
to 2000.  Therefore, there is no competent medical evidence 
of record linking any current hypertension to service.

The Board has carefully considered statements by the veteran 
to the effect that his hypertension was first manifested in 
service.  However, as a layperson without the appropriate 
medical training and expertise, he is not competent to 
provide probative (persuasive) evidence on a medical matter.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Accordingly, the claim 
for service connection for hypertension must be denied.

Headaches

The Board finds that the preponderance of the evidence is 
also against granting entitlement to service connection for 
headaches.  Initially, there is no evidence in his service 
medical records of any complaints, findings, treatment or 
diagnosis that could be associated with diagnosed tension or 
migraine headaches.  Further, while there is evidence of 
complaints of headaches as early as August 1994, there is no 
competent medical evidence etiologically linking the 
diagnosed tension and migraine headaches to his service, or 
any incident therein.  Although the veteran believes he 
currently has headaches as a result of his service in the 
Persian Gulf War, he is not competent to provide evidence 
that requires medical knowledge.  Grottveit v. Brown, supra; 
Espiritu v. Derwinski, supra.  Accordingly, the claim for 
service connection for headaches must be denied.

Bleeding Gums

VA attempted to obtain medical opinion evidence regarding 
whether the veteran has a current diagnosis associated with 
bleeding gums, and if so, whether such disability is related 
to military service; however, the veteran's own failure to 
cooperate with VA has made it impossible to obtain the 
evidence.  See 38 U.S.C.A. §§ 5103A, 5107; also see Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) ("[t]he duty to assist 
is not always a one-way street."  If a veteran desires help 
with his claims, he must cooperate with VA's efforts to 
assist him, to include reporting for scheduled 
examinations.).  Therefore, the Board is now compelled to 
adjudicate the veteran's claim based on the existing record.  
See 38 C.F.R. § 3.655. 

A review of all the evidence of record reveals that there is 
no competent medical evidence that the veteran currently has 
any diagnosed or undiagnosed disability associated with 
bleeding gums.  In fact, the February 2002 VA examination 
report revealed no objective evidence of gum disease.  
Although earlier treatment records note the veteran's 
relevant complaints, the current evidence indicates that his 
bleeding gums have resolved and there is no current diagnosis 
or discernable disability.  Service connection is not in 
order in the absence of any residuals or evidence of a 
disability currently.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for bleeding gums.  38 C.F.R. § 3.303.

For the foregoing reasons, the claims for service connection 
for hypertension, headaches, and bleeding gums must be 
denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the appellant's 
claims, the doctrine is not for application in this appeal.  
See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1990).

Anxiety Disorder, Insomnia and Fatigue

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to the 
veterans or the dependents or survivors of veterans.  38 
U.S.C.A. § 511(a).

All questions in a matter which under section 511(a) of title 
38, United States Code, is subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary.  Final decisions on such appeals shall be made by 
the Board. Decisions of the Board shall be based on the 
entire record in proceedings and upon consideration of all 
evidence and material of record and applicable provisions of 
law and regulation.  38 U.S.C.A. § 7104(a).

The Board of Veterans' Appeals may dismiss any appeal which 
fails to allege error of fact or law in the determination 
being appealed.  38 U.S.C.A. § 7105.

In this context, the Board observes that the RO granted 
entitlement to service connection for PTSD in a March 2003 
rating decision, just a month before the veteran perfected 
his appeals for service connection for an anxiety disorder, 
insomnia and fatigue. In a later August 2004 rating decision, 
the RO found, based on a VA medical opinion, that the 
veteran's anxiety, insomnia and fatigue were symptoms of his 
PTSD, and were therefore, encompassed in the service-
connected disability.  As a result, the RO's August 2004 
rating decision has fully resolved, and thus has rendered 
moot, the veteran's claims for service connection for an 
anxiety disorder, insomnia and fatigue, on appeal to the 
Board.  Therefore, having resolved the veteran's claims in 
his favor, there is no longer a question or controversy 
remaining with respect to entitlement to service connection 
for these disabilities.  38 C.F.R. § 3.4 (2004).  Nor are any 
exceptions to the mootness doctrine present because the 
relief sought on appeal, the initial award of service 
connection, has been accomplished without the need for action 
by the Board.  See, e.g., Thomas v. Brown, 9 Vet. App. 269, 
270 (1996); Hudgins v. Brown, 365, 367-68 (1995).  38 
U.S.C.A. §§ 511, 7104, 7105; 38 C.F.R. § 20.101.  
Accordingly, the appeals are dismissed.


ORDER

Service connection for hypertension is denied.

Service connection for headaches is denied.

Service connection for a disability manifested by bleeding 
gums is denied.

The appeal of entitlement to service connection for an 
anxiety disorder, insomnia and fatigue are dismissed.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


